The opinion of the court was delivered, by
Lowrie, C. J.
My brethren do not adopt the suggestion made by me in Price v. Taylor, 4 Casey 95, that estates tail ought, under our Intestate Act of 1883, to descend to all the children alike; and therefore we must still hold that they descend to the eldest son. It follows that the judgment in this case is right, unless the entail was docked by the Act of 1855, passed during the life of the first taker. Can we so interpret it ?
We think not. We understand it as applying to future creations of estates tail, and as declaring that any words in a conveyance or devise thereafter made, that would be creative of an estate tail, shall be construed as creating a fee simple. We cannot apply it to devises that went into effect before the passage of the act without disregarding or misplacing the word “ hereafter 4 Casey 107.
The judgment is affirmed.